UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08110 SPECIAL SITUATIONS FUND III, L.P. (Exact name of registrant as specified in charter) , SUITE 2600, NEW YORK, NEW YORK (Address of principal executive offices) (Zip code) Allen Levithan, Esq. Lowenstein Sandler, PC 65 Livingston Avenue Rosedale, NJ07068-1791 (Name and address of agent for service) Registrant’s telephone number, including area code (212) 319-6670 Date of fiscal year end: DECEMBER 31, 2010 Date of reporting period: MARCH 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (SS 239.24 and 274.5 of this chapter), to file reports with the Commission not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b-1 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS - LIQUIDATION BASIS MARCH 31, 2010 Fair Shares Common Stocks Value Electronic - Display 73.71% Prime View International Co. (Taiwan) (Restricted) $ Prime View International Co. (Taiwan) (Restricted) Prime View International Co. (Taiwan) (Restricted) Total Common Stocks 73.71% (cost $0) Fair Shares Preferred Stocks Value Data Security 16.11% Verdasys, Inc. Series B convertible (Illiquid) $ Total Preferred Stocks 16.11% (cost $201,478) TOTAL INVESTMENTS 89.82% (cost $201,478) $ All percentages are relative to Partners' Capital. The above securities are non-income producing. See the accompanying Notes to the Financial Statements. 2 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS - LIQUIDATION BASIS MARCH 31, 2010 % of Partners' Industry Concentration Total Capital Data Security $ 16.11% Electronic - Display 73.71% TOTAL PORTFOLIO $ 89.82% See the accompanying Notes to the Financial Statements. 3 Item 2.Controls and Procedures. (a)Based on an evaluation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, the registrant’s principal executive and principal financial officers, or persons performing similar functions, concluded that the disclosure controls and procedures are effective. (b)There were no significant changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal half-year that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3.Exhibits Separate certifications for the registrant’s principal executive officer and principal financial officer, as required by rule 30a-2(a) under the Investment Company Act of 1940, are attached as EX99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SPECIAL SITUATIONS FUND III, L.P. By:/s/ Austin Marxe Austin Marxe, Principal Executive Officer Date: May 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:_/s/ Austin Marxe Austin Marxe, Principal Executive Officer Date:May 27, 2010 By:/s/Rose M. Carling Rose M. Carling, Principal Financial Officer Date:May 27, 2010
